United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1965
Issued: February 19, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 19, 2007 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs’ merit decision dated June 13, 2007 finding that she received an overpayment of
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $298.69 for the period April 1 to 7, 2003; and (2) whether the Office properly denied
waiver of the overpayment on the grounds that she was at fault in the creation of the
overpayment.
FACTUAL HISTORY
On October 26, 2001 appellant, then a 55-year-old customer service representative, filed
a traumatic injury claim alleging that on October 19, 2001 she injured both knees and her right

thumb when her chair rolled away before she had completely stood up. The Office accepted the
claim for left knee sprain and aggravation of left knee osteoarthritis and authorized left knee
replacement surgery, which occurred on January 14, 2003. Appellant filed a claim for
compensation on May 20, 2003 requesting compensation for leave without pay from April 1 to
May 19, 2003. For the period in question, she requested 17 hours of leave without pay on the
time analysis form.
In a letter dated April 22, 2003, the employing establishment notified the Office that
appellant had returned to work for four hours per day on April 1, 2003, but did not work at all on
April 3, 2003. It noted that she received compensation pay for 20 hours, which she had worked.
On April 11, 2007 the Office made a preliminary determination that appellant was
overpaid in the amount of $298.59 for the period April 1 to 7, 2003. The Office stated that she
was at fault in the creation of the overpayment as she accepted a payment which she knew or
reasonably should have known was incorrect. The Office noted that appellant returned to work
for five hours per day on April 1, 2003 and that a recurrence to total disability beginning April 8,
2003 had been accepted. The Office found that she was overpaid for the period April 1 to 7,
2003 in the amount of $298.59. The Office found that appellant was at fault as she had accepted
a payment she knew or should have known she was not entitled to. She did not respond.
By decision dated June 13, 2007, the Office finalized the preliminary overpayment
determination, finding that there was an overpayment in the amount of $298.59 and that as
appellant was not entitled to waiver of the recovery of the overpayment, she was found to be
with fault in the creation of the overpayment.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of the Federal Employees’ Compensation Act1 provides that the United
States shall pay compensation as specified by this subchapter for the disability or death of an
employee resulting from personal injury sustained while in the performance of his duty. Section
8106(a) provides in pertinent part as follows:
“If the disability is partial, the Unites States shall pay the employee during the
disability monthly monetary compensation equal to 66 2/3 percent of the
difference between his monthly pay and his monthly wage-earning capacity after
the beginning of the partial disability, which is known as his basic compensation
for partial disability.”2
The Act further provides that an employee who is receiving compensation for an
employment injury may not receive wages for the same time period.3 Section 8129(a) of the Act

1

5 U.S.C. §§ 8101-8193, 8102(a).

2

5 U.S.C. § 8106(a).

3

5 U.S.C. § 8116(a).

2

provides that when an overpayment has been made to an employee because of an error of fact or
law, adjustment shall be made by decreasing later payments to which she is entitled.4
In determining whether a claimant is entitled to compensation benefits, the Office is
required by statute and regulation to make findings of fact.5 Office procedure further specifies
that a final decision of the Office must include findings of fact and provide clear reasoning which
allows the claimant to understand the precise defect of the claim and the kind of evidence which
would tend to overcome it.6 These requirements are supported by Board precedent.7
ANALYSIS -- ISSUE 1
In its June 13, 2007 decision, the Office determined that appellant received a $298.59
overpayment of compensation for the period April 1 to 7, 2003 because she received wage-loss
compensation after she had returned to work part time. The Board finds that the Office has not
adequately explained its basis for reaching this determination. The record contains no
worksheets or any other form suggesting that appellant received $298.59 in compensation for the
period April 1 to 7, 2003 that she was not entitled to receive. Furthermore, there is no indication
in the record that payments were made on any given date. There is no evidence that the Office
placed appellant on the periodic rolls for temporary total disability or that she received payments
for wage-loss compensation. There is no indication whether a payment was made through the
sending of a paper check or through direct deposit into appellant’s bank account. The record
shows she submitted a claim for compensation on May 20, 2003 requesting compensation for
leave without pay from April 1 to May 19, 2003. For the period April 1 to 7, 2003, appellant
requested 17 hours of leave without pay on the time analysis form. The evidence of record does
not establish that she received $298.59 in compensation for the period April 1 to 7, 2003 that she
was not entitled to receive.
In its June 13, 2007 decision, the Office also determined that appellant was at fault in the
creation of the overpayment, thereby, precluding waiver of recovery of the overpayment.
However, the Office did not adequately explain its reasoning for this determination. It merely
noted that appellant should have known that she could not receive compensation for wage loss
when she had returned to work on April 1, 2003. The Office did not adequately explain when or
how she received any incorrect payment.
As noted above, the Office is required by statute and regulation to make findings of fact.8
The Office’s June 13, 2007 decision does not contain findings and reasoning which would allow
4

5 U.S.C. § 8129(a).

5

5 U.S.C. § 8124(a) provides: The Office shall determine and make a finding of facts and make an award for or
against payment of compensation. 20 C.F.R. § 10.126 provides in pertinent part that the final decision of the Office
shall contain findings of fact and a statement of reasons.
6

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.4 (July 1997). See
also Paul M. Colosi, 56 ECAB 294 (2005).
7

See James D. Boller, Jr., 12 ECAB 45, 46 (1960).

8

See supra notes 5 and 6 and accompanying text.

3

appellant to understand the precise defect of her claim and the kind of evidence which would
tend to overcome it. Therefore, the case should be remanded to the Office in order for it to
produce a decision containing adequate findings and reasoning regarding appellant’s
overpayment. After such development as it deems necessary, the Office should issue an
appropriate decision.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether the Office
properly determined that appellant received a $298.69 overpayment and whether the Office
properly found that she was at fault in the creation of the overpayment such that it was not
subject to waiver. The case is remanded to the Office for further development to be followed by
the issuance of an appropriate decision.
ORDER
IT IS HEREBY ORDERED THAT the June 13, 2007 decision of the Office of
Workers’ Compensation Programs is set aside is and the case remanded to the Office for further
proceedings consistent with this decision of the Board.
Issued: February 19, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

